Citation Nr: 1815453	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-33 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to November 1981.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  That decision denied service connection for hearing loss as to both ears and for a condition of the lumbar spine.  Service connection for hearing loss in the left ear was subsequently granted by an October 2012 decision of the RO in Muskogee, Oklahoma.  Finally, the Veteran's lumbar spine condition was also addressed by the RO in Indianapolis, Indiana in a July 2014 rating decision that confirmed the denial of service connection for that condition.  Local jurisdiction of this claim now rests with the Indianapolis RO.

The issue of entitlement to service connection for a lumbar spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran has had hearing loss for VA purposes in his right ear at any time during or proximate to the appeal period.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C. §§ 1131; 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letters in April and September 2011.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records (STRs) and post-service VA treatment records have been associated with the claims file.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims, and the record has not otherwise alerted the Board to any such evidence.  VA also assisted the Veteran by providing him with a VA audiological examination in August 2012.

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim.

II. Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As demonstrated by the fact that the Veteran has been granted service connection for hearing loss in his left ear, the Veteran was exposed to noise trauma sufficient to result in hearing loss during his service.
The next threshold matter that must be addressed is whether the Veteran has a hearing loss disability in his right ear.  A hearing loss disability is defined by VA regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's auditory thresholds for the right ear were measured at 10, 0, 5, 5 and 15 decibels at 500, 1000, 2000, 3000, 4000 Hertz respectively in August 1980.  His auditory thresholds were measured at 10, 5, 5, 0, and 0 decibels at 500, 1000, 2000, 3000, 4000 Hertz respectively in November 1981.  His auditory thresholds were measured at 10, 10, 5, 5, and 10 decibels at 500, 1000, 2000, 3000, 4000 Hertz respectively in July 1985 during his reserve service.  His auditory thresholds were measured at 20, 25, 25, 25, and 35 decibels at 500, 1000, 2000, 3000, 4000 Hertz respectively in June 2011.  In June 2011 he also demonstrated a 100 percent speech recognition result on the Maryland CNC word test.  The Veteran's auditory thresholds were most recently measured at 20, 20, 20, 25, and 30 decibels at 500, 1000, 2000, 3000, 4000 Hertz respectively during the VA examination in August 2012.  During the same examination, the Veteran's right ear demonstrated 96 percent speech recognition ability on the Maryland CNC test.

Based on this evidence, the Board finds that service connection for right ear hearing loss must be denied.  No audiological examination either during the Veteran's service or during or proximate to the appeal period under review in this case has provided results documenting (1) an auditory threshold of 40 decibels or greater at any of the frequencies tested by VA, (2) at least 3 auditory decibels of 26 or greater at any of the frequencies tested by VA, or (3) a speech recognition score of less than 94 percent.  Consequently, the most probative evidence of record indicates that the Veteran has not, at any time relevant to this appeal, manifested a hearing loss disability as that term is defined in 38 C.F.R. § 3.385 in his right ear.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  Because the record does not show that the Veteran's in-service injury has resulted in any disability during the relevant time period, the Board finds that there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, service connection for right ear hearing loss is denied.

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the benefit of the doubt doctrine does not apply where the evidence preponderates against a claim.  Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The Board finds that an additional opinion is necessary before a final adjudication of the Veteran's claim for service connection for his lumbar spine condition can be rendered.  In his December 2012 substantive appeal, the Veteran asserted that his back injury was related to the same event that resulted in an injury to his knees from October 1981.  This is an etiology that does not appear to have been considered by the examiner and that is not addressed otherwise by the medical evidence of record.  Consequently, the Board will remand this matter for an opinion that addresses this theory of entitlement.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already of record.

2. Arrange for an opinion from an appropriate examiner as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine condition was caused by the October 1981 incident that resulted in injuries to his knees.  Alternatively, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine condition was caused or aggravated (worsened to any extent) by his service-connected knee conditions.  

If the examiner determines that any of the information requested cannot be provided without an additional examination, the Veteran should be provided with an appropriate examination.  The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If the claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


